 Allow me first of all to offer my warmest congratulations to Mr. de Pinies on his accession to the presidency of the fortieth session of the General Assembly of the United Nations.
His remarkably broad experience - it is indeed the twenty-eighth time he has attended the proceedings of our Assembly - as well as the prestige and authority he has thus acquired constitute the best guarantee of success in our work. My country is delighted at the election of a representative of Spain, a country it holds particularly dear and which is about to join the European Community.
Before starting my statement. I wish to express to the Government and people of Mexico my deepest sympathy for the terrible tragedy which they have just suffered.
In the troubled world in which we live, our Organization has been fulfilling for 40 years now the essential task of helping to resolve world problems and to ensure that harmonious international relations prevail. This session, which is meant to celebrate this event, instills in many of us the hope for renewed energy and for a renewed awareness of the need to accomplish the tasks set out by the founders of our Organization.
I have no doubt that under the wise guidance of Mr. de Pinies the Assembly will go down in the annals of the United Nations as having contributed effectively to the fulfillment of the ideals and purposes of our Charter.
I should also like to reiterate here the expression of our deep appreciation for the devotion and effectiveness shown by Mr. de Pinies eminent predecessor, Ambassador Lusaka, in discharging his high functions.
As always, I took keen note of this year's report submitted by the Secretary-General. How can we not share his concerns with respect to multilateralism in this anniversary year? How can we fail to heed his insistent appeals for greater solidarity and for the establishment of a system of international relations which takes fully into account the obligations and responsibilities which have fallen to us as Members of the United Nations? How can we fail to respond to his request for profound reflection at a high level on the objectives, accomplishments and shortcomings of our Organization, which is about to celebrate its fortieth anniversary?
How, finally, can we remain indifferent to the assaults on the universal character of our Organization or ignore its historic deficiencies? Suffice it for the moment to refer to the example of the Korean Peninsula. Its reunification presupposes a peaceful and democratic solution to the problems that separate the two parts. My country shares the view of the Republic of Korea that direct talks between the two parts must first a ink at restoring the climate of confidence which has been lacking for so long. While we wait for this dialog, which we strongly encourage, lead to reunification, Belgium favors the simultaneous entry of the two Koreas to the United Nations.
My colleague from Luxembourg, Mr. Poos, the current President of the Council of Ministers of the European Community, has faithfully reflected from this rostrum the views of the ten member States, including Belgium, on the whole range of international questions which now more than ever are of concern to the world community.
I wish to thank my colleague for his statement, because it allows me to focus my comments on a few subjects which seem of particular interest to me. Whether we wish it or not, the international situation remains strongly marked by the state of relations between the United States and the Soviet Union and their respective allies.
last year I had the opportunity to point out from this rostrum how bleak the outlook was with regard to East-West relations. Since then, the situation has not really improved. Distrust is prevalent everywhere and paralyzes attempts to resolve the many problems of the world. This climate of incomprehension and mutual fear has deep roots. The uninterrupted large-scale deployment of nuclear missiles aimed at Western Europe has led my country, together with others, to accept deployment on its territory of cruise missiles. This difficult political decision does not reflect any bellicose sentiment or aggressive intentions; it is the inevitable consequence of legitimate fear due to sustained military pressure by which the balance of forces had been undone. It is this dangerous spiral of threats, distrust and fear which we have tried to slow down and, if possible, to break.
The proposals we made at the Conference on Confidence- and Security-Building Measures and Disarmament in Europe in Stockholm went in that direction. They were ambitious in scope - which was to make disarmament possible by rebuilding confidence - but modest and perfectly workable as far as their implementation was concerned. They did not tend to put obstacles in the path of security agreements but, on the contrary, to favor small steps towards the lessening of tensions. Accordingly, Belgium attaches great importance to two elements of the rather gloomy picture of East-West relations, which in the course of the last months have given rise to some glimmer of hope.
On 12 March 1985 the United States and the Soviet Union resumed in Geneva negotiations on strategic arms, intermediate nuclear forces and space weapons. Belgium considers these negotiations as being of the greatest importance. It seeks as sweeping a reduction as possible of the number of existing systems, with due consideration, however, of the balance and stability of the strategic relationship between the two parties. New technologies, particularly in outer space, cannot be implemented unless they strengthen that stability.
Also in Geneva, the President of the United States of America and the General Secretary of the Communist Party of the Soviet Union will meet in November. Belgium, like all other nations, expects this summit meeting to contribute to breaking the barrier of distrust, the ill effects of which I denounced earlier. It also expects it to lead to a constructive dialog of which the whole world and not only the participants is in great need.
It is in Geneva as well that the negotiations in the Conference on Disarmament take place. In this context, and without wanting to minimize the importance of other points of discussion, I should like to broach the question of chemical weapons. We were horrified by the use of chemical agents in recent conflicts. We will never forget that Belgium was the first battlefield where such weapons were used. One of the agents is called Yperite after the name of the Flemish city of Ypres, which since 1916 has become famous throughout the world. My country is, therefore, in a very good position to request: full and unconditional compliance with the Geneva Protocol of 1925 which bans the use of chemical weapons; the conclusion of a new international convention which totally prohibits not just solely the use but also the production, stockpiling and transfer of chemical weapons. In 1984, a draft to that effect was submitted at the Conference on Disarmament by the Vice-President of the united states. It is urgent that the conference reach an agreement on this point.
Belgium, for its part, has already decided to put stricter controls on the export of "key precursors", that is to say, the basic elements in the composition of toxic weapons. But here, as elsewhere, the crucial problem underlying disarmament agreements remains the setting up of an adequate verification system. Verification is the indispensable element of any security and disarmament agreement. He who rejects verification bears the responsibility for failure. Only openness and transparency will allow us to lessen the distrust, to relax the atmosphere and to move on to a more secure climate.
In the same spirit; I should like to appeal for scrupulous compliance with the agreements already concluded in the field of disarmament and security. Nothing fosters distrust more than the suspicion that commitments already undertaken are not, or not fully, coupled with. This is not a question of accusations or polemics. Let us simply acknowledge that if existing agreements are not implemented in good faith, it will become more difficult to conclude new ones.
At the end of July, in Helsinki, I said that I felt some disappointment with regard to the manner in which certain previsions of the Fined. Act had been implemented. Frankness compels me to repeat that, in my view, the great expectations which had been placed in that Act have not been fully met. The outcome of the Ottawa Conference on Human Rights is but an illustration of the pitfalls we find in our path. I persist, however, in believing that the Conference on Security and Co-operation in Europe process may still be improved and supplemented. Belgium, for its part, will prove itself to be persevering and determined with regard to the further development of this process. We cannot allow ourselves to be pessimistic on this point.
If on the multilateral level we did not spare any effort in favor of disarmament and peace, on the bilateral level also we have translated our principles into action. Belgium has always declared itself ready to enter into a dialog with countries wishing to do so and has not failed to play to the full its role in the concert of nations. This role involves establishing contacts, using restraint and establishing credibility and reliability with respect to our existing commitments.
East-West rivalry and the confrontation between the nuclear Powers are not the only threats to international life. Because of tradition and historical bonds, my country is particularly interested in the African continent, whose severe crisis is still a source of concern.
Today, economic difficulties, drought, agricultural crises and food shortages are in many places complicated and their consequences multiplied by armed conflicts, internal disturbances and international confrontations. The combination of these situations has ultimately given overwhelming dimensions to these evils. TOO many African countries experience poverty, which carries in its wake suffering, death and displacement of populations fleeing natural calamities and the disasters of world.
In the face of this situation, the international community did not remain indifferent. Under the momentum given to us by our Secretary-General, Mr. Perez de Cuellar, measures have been taken, and continue to be taken, to meet the most urgent needs of the African peoples. In order to achieve greater effectiveness, the co-ordination of the aid has been strengthened at the levels of the various organs of the United Nations as well as of the donor countries.
This effort must be continued and supplemented through longer-term actions geared towards the development of the populations. Among these long-term actions my country gives the highest priority to integrated rural development, the only lasting solution to the problems of hunger and malnutrition, the only means of fighting rural exodus and anarchic urban growth. It is at this goal of development of rural areas that Belgium aimed when it established the Survival Fund for the Third World to help the famine-stricken countries to recover and to improve their food production in order to achieve self-sufficiency.
In October 1983, with the help of four United Nations agencies, we selected the countries of the Horn of Africa as beneficiaries because it is one of the regions of the world where due to starvation the mortality rate is one of the highest.
Since the end 1984, Belgium, together with various non-governmental
organizations, is also engaged in a series of emergency aid operations in several drought-stricken African countries. This aid, in equipment or cereals, is today indispensable, but is obviously not enough. He consider development aid to developing countries as the first duty of industrialized countries.
At this time, when the international crisis is hitting all countries, but more severely the developing countries, international solidarity together with a sense of responsibility is necessary now more than ever before.
The decade of the seventies has favored infrastructural development which was an indispensable phase. However, some reforms of another kind are just as necessary.
It is in this context that I wish to call to mind the tragic events which in recent months have taken place in South Africa.
Racial discrimination leads to violent confrontation, with the number of innocent victims running into the hundreds. The threat of civil war looms larger with it its train of suffering and misery leading to the economic collapse of half the continent. Like so many others, I, too, should like to appeal, from this rostrum, to the Government of the Republic of South Africa to undertake forthwith the dismantling of apartheid which Belgium condemns unreservedly. My country appeals to all South Africans to move towards constructive dialog. My Government ventures to hope that in each community, responsible leaders will be found who, leaving aside violence and slogans, will seek original solutions to complex problems. No citizen of South Africa, regardless of the color of his skin, stands to gain from a bloodbath or economic chaos. As Mr. Poos stated, on behalf of the Ten, I believe that the only solution lies in granting equal rights to all citizens of South Africa, within a system of protection of minorities and the dialog that I have just mentioned. Through its clear action, Belgium, together with the Ten, hopes to convince the South Africans to adopt such a policy.
It is in this spirit that Belgium together with its partners in the European Community, decided to take restrictive as well as positive measures vis-k-vis South Africa. Belgium, as a member of the United Nations Council for Namibia, insists that the Namibian question be resolved as soon as possible on the basis of Security Council resolution 435 (1978). It is convinced that the settlement of this problem will lessen tensions in the region, thus initiating an overall evolution in the situation in southern Africa. This makes us insist on the need for an urgent solution to that problem.
Finally, I should like to tackle the issue of terrorism, an evil which today encompasses the whole world.
At his press conference of 21 June 1985, the Secretary-General stated the following at the time of the taking of hostages on the TWA plane:
"As a human being, I have a feeling of shame. I think that what the terrorists are doing all over the world is not only, a crime but also an act of cowardice. I believe that you all share with me this feeling of shame. It is not a matter of ideologies; it is not a matter of religious beliefs. I think it is a matter that affects our conscience as human beings." 
I should like to join with the Secretary-General and respond to the appeal he made to us as citizens of the world and as mere human beings.
I am not unaware of the difficulty of the response to be given and of the efforts already undertaken by our Organization.
As early as 1972, on the occasion of the twenty-seventh session of the General Assembly, the Secretary-General of the United Nations took the initiative to submit this problem for discussion by the General Assembly and requested the Member States to inform him of their comments on this subject.
Resolutions were adopted and a special committee was set up to study the question and to make proposals in order to find effective solutions to the problem of terrorism.
However, we were unable to reach consensus. The discussions were not cJnfined to principle and law, but led to a political confrontation between countries favoring total suppression of terrorism and countries which considered that they would rather look into its causes. Of course, international terrorism cannot be eradicated completely without an improvement in the political, economic and social situations which encourage it.
Nevertheless, terrorism cannot be a means that is justified by the goals it pursues. There are acts which are so barbaric, so heinous, and so contrary to society that nothing can justify them. Unless we acknowledge these, the fight against international terrorism will be completely paralyzed.
Given the aggravation of international terrorism which threatens the lives and the security of innocent people all over the world, the time has crane to determine the criteria for acts which cannot be justified or excused, notwithstanding the sympathy and understanding which some political, cultural, social or economic situations may arouse. It seems urgent to us to establish, ever and beyond all ideological confrontation, a series of universally recognized measures against those criminal acts. The view that assaults, the taking of hostages and other such criminal behavior, are acts which call for leniency because of their political nature and may be committed with impunity by their perpetrators, can no longer be tolerated.
It is, no doubt, encouraging to see that various measures and regulations have already been agreed on at the regional and the sectoral levels.
At the regional level, I should like to mention in particular the 1977 European Convention on the Suppression of Terrorism which, after thorough discussions, has just been adopted by the Belgium Parliament. Consequently, this Convention will be in force among the 15 member States of the Council of Europe united in their struggle against that scourge.
The so-called partial approach has, furthermore? allowed the international community to legislate on various kinds of terrorism. I am referring to the Tokyo, Montreal and The Hague Conventions concluded within the International Civil Aviation Organization (ICAO) framework. They have all been ratified by Belgium as well as the International Convention against the Taking of Hostages adopted in 1979 by the United Nations General Assembly. That Convention will soon be submitted for approval to the Belgium Parliament, Thus, Belgium has already adopted the approach recommended in the resolution on terrorism adopted unanimously fay the Seventh United Nations .Congress on the Prevention of Crime and the Treatment of Offenders which was held recently in Milan.
Experience has shown that no country is safe from terrorism. The drafting of a general convention on international terrorism is doubtless a goal which is too ambitious, which probably cannot be reached in the near future. It would be better, I think, to try to resolve the problem by considering its various aspects successively. Any system of terror runs counter to the principles of the United Nations Charter and it is therefore Incumbent upon Member States to help to eradicate it.
The efforts to be made at the multilateral level, within the United Nations, must also be supplemented by bilateral agreements. Discrepancies between legislations and the sensitiveness of national sovereignty should not allow terrorists to escape punishment.
Among the recommendations of the Ad Hoc Committee on International Terrorism were certain proposals which meet our concerns and which I should like to bring to the attention of the General Assembly: the recommendations to the appropriate specialized agencies and to the regional organizations, to consider measures likely to prevent and to combat international terrorism within their fields of competence and in their region; an invitation to all Member States to co-operate more closely, especially by exchanging relevant information on preventive measures and on the struggle against international terrorism, by entering into special treaties or by incorporating in the appropriate bilateral treaties special provisions, in particular with regard to the application of the principle of "extradition or prosecution" to international terrorists; and the consideration by the General Assembly of the need to work out one or more additional international conventions based on the principle of "extradition or prosecution" to combat acts of international terrorism which are not yet covered by other international Conventions of a similar nature.
I have already mentioned the European Convention on Suppression of Terrorism. In Article I this Convention enumerates a certain number of acts which are not to be considered as political offenses. Among them are, in particular, offenses involving the use of a bomb, grenade, rocket, automatic firearm or letter or parcel bomb if this use endangers persons".
Would it, for instance, not be conceivable to give special attention to the use of booby-trapped devices, as was already done to the taking of hostages. It is certain that the use of such devices is a particularly heinous act when it is prone to endanger the life and physical integrity of innocent people.
The raison d'etre of our Organization is to preserve, in spite of rivalries and confrontations, a climate of peace in the world. It seemed to me that at this time the preservation of this climate is particularly linked to the resumption of the East-West dialog, to action against hunger and poverty in the world, particularly in Africa, and to practical measures against international terrorism. This was the message I wished to bring to this Assembly.
